UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52524 THINSPACE TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 43-2114545 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5535 S. Williamson Blvd, Unit 751 Port Orange, FL (Address of principal executive offices) (zip code) (786) 763-3830 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ Indicated the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date, 91,898,918shares of common stock are issued and outstanding as of May 9, 2014. TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4 Controls and Procedures. 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 16 Item 1A. Risk Factors. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 16 Item 4. Mine Safety Disclosures. 16 Item 5. Other Information. 16 Item 6. Exhibits. 17 Table of Contents Item 1. Financial Statements THINSPACE TECHNOLOGY, INC. CONDENSEDCONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Receivable from sale of preferred stock - Accounts receivable Inventory Prepaid expenses and other current assets Total current assets Fixed assets, net of accumulated depreciation of $64,347 and $60,312, respectively Intangible assets, net of accumulated amortization of $474,898 and $454,416, respectively Prepaid stock based compensation - Other assets Total assets $ $ Liabilities and stockholders' deficit Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Loans payable, current portion Loans payable - related parties Derivative liabilities Total current liabilities Deferred revenue, long term Convertible notes payable, net of discount of $535,766 and $311,806, respectively Loans payable Total liabilities Stockholders' deficit Preferred stock, undesignated, authorized 49,253,000 shares, $0.001 par value, no shares issued and outstanding, respectively - - Preferred stock, Series B, authorized 75,000 shares, $0.001 par value, 75,000 shares issued and outstanding 75 75 Preferred stock, Series C, authorized 672,000 shares, $0.001 par value, 672,000 shares issued and outstanding Common stock authorized 500,000,000 shares, $0.001 par value, 91,621,564 and 82,819,694 shares issued and outstanding, respectively Additional paid in capital - Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Table of Contents THINSPACE TECHNOLOGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTH PERIODS ENDED MARCH 31, 2 (Unaudited) Three Months Ended March 31, Revenues $ $ Cost of goods sold Gross profit Operating expense: Selling, general and administrative Depreciation and amortization Total operating expense Loss from operations ) ) Loss on change in fair value of derivative liability ) - Gain on conversion of debt - Interest expense (income) ) Loss before provision for income taxes ) ) Provision for income taxes - - Net loss ) ) Preferred dividend ) - Net loss attributable to common shareholders $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding, Basic and diluted Comprehensive loss: Net loss $ ) $ ) Foreign currency translation adjustments ) Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Table of Contents THINSPACE TECHNOLOGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTH PERIODS ENDED MARCH 31, 2 (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of prepaid stock based compensation - Gain on conversion of debt ) - Change in fair value of derivative liability - Amortization of debt discount - Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses and other current assets ) Other assets ) ) Accounts payable and accrued expenses ) Deferred revenue ) Net cash used in operating activities ) ) Cash flows from investing activities: Cash paid for fixed assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from sale of preferred stock - Proceeds from notes payable - Repayment of loan ) ) Advances from related parties - Repayments to related parties ) - Net cash provided by financing activities Effect of exchange rate changes on cash ) ) Net decrease in cash ) ) Cash, beginning of period Cash, end of period $ $ Supplemental Schedule of Cash Flow Information: Cash paid for interest $ $
